DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment
2.	Receipt is acknowledged of the Amendment filed May 12, 2021.
Remarks
3.	Claims 1, 4-11, 14-16, 19, and 20 are currently pending. Independent claims 1, 11, and 16 have been amended and claims 2, 3, 12, 13, 17, and 18 have been cancelled. In the previous Office action, claims 3-8, 13-15, and 18-20 were objected to as being dependent upon a rejected base claim, but were indicated to be allowable if rewritten in independent form, including all of the limitations of the base claim and any intervening claims. Currently amended claims 1, 11, and 16 include the indicated allowable subject matter.
Allowable Subject Matter
4.	Claims 1, 4-11, 14-16, 19, and 20 are allowable over prior art.
	The following is an examiner’s reason for allowance: Although prior art includes teachings of a commodity container comprising a main body, an RF reader, a registration device, a communication device which comprises a communication interface configured to receive the tag information and time variation information from the RF reader, and a processor configured to determine a time variation of a positional relationship between the wireless tag and the RF reader, and update a commodity registration list based on the determined time variation of the positional relationship, the 
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allyson N. Trail whose telephone number is (571) 272-2406. The examiner can normally be reached between the hours of 7:30AM to 4:00PM Monday thru Friday.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee, can be reached on (571) 272-2398. The fax phone number for this Group is (571) 273-8300.
	Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [allyson.trail@uspto.gov].
	 All Internet e-mail communications will be made of record in the application file.  PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122.  This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.
	/ALLYSON N TRAIL/           Primary Examiner, Art Unit 2876                                                                                                                                                                                             
May 19, 2021